DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-20 of Patent No. 11,288,605.
Claims 1 and 11 of instant application is compared to claims 1 and 18 of patent 11,288,605 in the following table:
Instant Application: 17/678,974
Patent: 11,288,605 
1. A system for facilitating a truck spot check-in of grounded operations m a freight distribution facility, comprising:
18. A system for real-time grounded operations management in a freight distribution facility, the system comprising:
a memory having a plurality of messages and check-in requests; and
a data storage device having a first database;
a processor operably coupled to the memory and capable of executing machine-readable instructions to perform program steps, the program steps comprising:
a networked computer processor operably coupled to the storage device via an encrypted network and capable of executing machine-readable instructions to perform program steps, the program steps comprising:

establishing, via one or more processors, a geofence having coordinates based on a location of a crane client device within a freight distribution facility;
receiving a check-in request and location coordinates from a truck client device coupled to a GPS receiver, the truck client device configured to receive GPS coordinates from the GPS receiver to identify the location of the truck client device;
receiving a check-in request and location coordinates from a truck client device coupled to a GPS receiver, the truck client device configured to receive GPS coordinates from the GPS receiver to identify the location of the truck client device;
determining, via the processor, that the truck client device is located within a geofence;

determining, via the one or more processors, the truck client device is located within the geofence;

generating, via one or more processors, a check-in instance having a unique identifier;
generating a truck spot assignment and providing the truck spot assignment to the truck client device for display on the truck client device;
generating a truck spot assignment and providing the truck spot assignment to the truck client device for display via an application on the truck client device;
providing encrypted two-way communication between the truck client device and a crane client device;
providing encrypted two-way communication between
the truck client device and the crane client device;
receiving a message from the truck client device indicating a truck spot in which the freight vehicle is parked; and
receiving a message from the truck client device indicating the actual truck spot in which the freight vehicle is parked;
transmitting the message to the crane client device.
transmitting the message to the crane client device; and

generating a notification of the check-in instance wherein the one or more processors correlate the coordinates
of the truck client device against the coordinates of the geofence to manage and control the location and movements of the truck client device within the freight distribution facility.
11. A method for facilitating a truck spot check-in of grounded operations m a freight distribution facility, the method comprising:
1. A method for managing real-time truck spot check-in of grounded operations in a freight distribution facility, the method comprising:

establishing, via one or more processors, a geofence having coordinates based on a location of a crane client device within a freight distribution facility;
receiving a check-in request and location coordinates from a truck client device coupled to a GPS receiver, the truck client device configured to receive GPS coordinates from the GPS receiver to identify the location of the truck client device;
receiving a check-in request and location coordinates from a truck client device coupled to a GPS receiver, the truck client device configured to receive GPS coordinates from the GPS receiver to identify the location of the truck client device;
determining, via one or more processors, that the truck client device is located within a geofence;
determining, via the one or more processors, the truck client device is located within the geofence;

generating, via one or more processors, a check-in instance having a unique identifier;
generating a truck spot assignment and providing the truck spot assignment to the truck client device for display on the truck client device;
generating a truck spot assignment and providing the truck spot assignment to the truck client device for display via an application on the truck client device;
providing encrypted two-way communication between the truck client device and a crane client device;
providing encrypted two-way communication between the truck client device and the crane client device;
receiving a message from the truck client device indicating a truck spot in which the freight vehicle is parked; and
receiving a message from the truck client device indicating the actual truck spot in which the freight vehicle is parked; 
transmitting the message to the crane client device.
transmitting the message to the crane client device; and

generating a notification of the check-in instance, wherein the one or more processors correlate the coordinates
of the truck client device against the coordinates of the geofence to manage and control the location and movements of the truck client within the freight distribution facility.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 of the instant application are substantially similar to claims 1-10 and 18-20 of the patent 11,288,605.
Claims 1 and 11 of the instant application recite substantially the same limitations of claims 1 and 18 of the '605 Patent; one difference being the instant application reciting the additional limitation of establishing, via one or more processors, a geofence having coordinates based on a location of a crane client device within a freight distribution facility; generating, via one or more processors, a check-in instance having a unique identifier; and generating a notification of the check-in instance, wherein the one or more processors correlate the coordinates of the truck client device against the coordinates of the geofence to manage and control the location and movements of the truck client within the freight distribution facility. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified claims 1 and 11 of the instant Application, by adding and/or removing the above mentioned additional limitation, since the claims of the present application and the claims of the '605 Patent actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-11, 13-15, 17-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. Pub. No. 2020/0349496) (hereinafter Irwin et al.), in view of Banzhaf et al. (U.S. Pub. No. 2018/0253101) (hereinafter Banzhaf et al.), and further in view of Viegers et al. (U.S. Pub. No. 2007/0149184) (hereinafter Viegers et al.).
Regarding claim 1, Irwin discloses a system for facilitating a truck spot check-in of grounded operations in a freight distribution facility, comprising:
a memory having a plurality of messages and check-in requests (see Irwin, para [0024], wherein system for checking in and monitoring transportation assets, including a server including a processor and a computer readable storage medium… initiating, based on the workflow, a text message to a mobile device of a driver of the carrier vehicle); and
a processor operably coupled to the memory and capable of executing machine-readable instructions to perform program steps (see Irwin, para [0024], wherein system for checking in and monitoring transportation assets, including a server including a processor and a computer readable storage medium), 
the program steps comprising:
receiving a check-in request and location coordinates from a truck client device coupled to a GPS receiver, the truck client device configured to receive GPS coordinates from the GPS  receiver to identify the location of the truck client device (see Irwin, paras [0104] & [0107], wherein the system may also collect GPS location information from the phone 1120. Driver clicks an "I'm connected to the container" button and transmits the driver's location, e.g., based on a mobile phone GPS signal. Receiving the driver's location provides immediate visibility to the pick-up. Next, the system issues an Imminent Arrival alert to the receiver; paras [0011]-[0018], wherein reporting, in real-time, accurate location, condition, and/or event tracking data and estimated time of arrival basis the driver's remaining hours of service for any freight shipment with a driver, including dray shipments. Enable the generation of indisputable timestamps for check-in/out and loading/unloading events at a shipping or delivery location and beyond, and to deliver such time stamps and other information in real time; and para [0098], wherein the trailer tracker device may also reconfigure in response to entering or leaving a geofence (i.e., Geofencing uses different types of targeting to identify zip codes, street addresses, GPS coordinates using latitude and longitude)1);
determining, via the processor, that the truck client device is located within a geofence (see Irwin, para [0098], wherein the trailer tracker can be turned on and off remotely and it's reporting intervals can be increased and decreased depending on the state of the trailer and shipment (e.g., in transit, parked, etc.) which improves the accuracy of the tracking data and preserves battery life. In some embodiments, the trailer tracker device may also reconfigure in response to entering or leaving a geofence);
providing the truck spot assignment to the truck client device for display on the truck client device (see Irwin, para [0091], wherein the system may generate interactive displays (e.g., in real time) indicating the location and status of assets and/or the events that have taken place or are pending. The system may further generate interactive displays indicative of dwell times of assets, e.g., including trucks and trailing equipment (e.g., trailers and containers); and para [0076], wherein the location may have a location code that is prominently displayed at the location (e.g., and changes periodically);
providing encrypted communication between the truck client device and a crane client device (see Irwin, para [0026], wherein the text messages sent and received by the system may be SMS messages and/or data messages and may be encrypted. In some embodiments, the data messages include location data associated with the mobile device of the driver);
receiving a message from the truck client device indicating a truck spot in which the freight vehicle is parked (see Irwin, para [0065], wherein the completed check-in template and/or a confirmation message may be displayed by the driver to the gate attendant and/or automatically sent to the gate attendant to gain entry. The driver's location is known based on the phone number dialed and may also be confirmed (e.g., by GPS information from their mobile phone) when the driver responds with check-in information; and para [0098], wherein time stamps generated the trailer tracker can be turned on and off remotely and it's reporting intervals can be increased and decreased depending on the state of the trailer and shipment (e.g., in transit, parked, etc.) which improves the accuracy of the tracking data); and
transmitting the message to the crane client device (see Irwin, para [0024], wherein initiating, based on the workflow, a text message to a mobile device of a driver of the carrier vehicle).
Irwin et al. fails to explicitly disclose generating a truck spot assignment.
Analogous art Banzhaf et al. discloses generating a truck spot assignment and providing the truck spot assignment (see Banzhaf, paras [0014]-[0015], wherein additional parking space for vehicles, the designated side area, can be generated. [0015] generation of parking space for vehicles can be provided; and para [0009] designate the side area of the roadway for use as parking space and control a signaling device for signaling that the designated side area is made available for vehicles to park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Irwin et al., regarding the system for checking in and monitoring transportation assets, to have included generating a truck spot assignment and providing the truck spot assignment to the truck client device for display on the truck client device because it would have improved the accuracy of the tracking vehicle. Irwin discloses the trailer tracker device may also reconfigure in response to entering or leaving a geofence. Using the generating parking space for vehicles of Banzhaf would improve the utilization of the parking.
Irwin et al. fails to explicitly disclose providing two-way communication between the truck client device and a crane client device.
Analogous art Viegers et al. discloses providing (secure) two-way communication between the truck client device and a crane client device (see Viegers, para [0096], wherein the CWMP is an on-board parallel-synchronous serial data stream that supports serial data communication asynchronously to the server, where the data embedded in the communications is secure and is time, location, drive, vehicle, and serialization-stamped to be able to match data sent from the on-board device to data received by the server; abstract, wherein a continuous two-way connection is established between the on board system and the data center across a wireless communication network; para [0118], wherein a truck receiving this data detects and manages this data based on signal strength of the transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Irwin et al., regarding the system for checking in and monitoring transportation assets, to have included providing encrypted two-way communication between the truck client device and a crane client device because it would have improved the accuracy of the tracking data. Irwin discloses a software executing on the server receiving data indicative of a carrier vehicle and a shipment, generating and/or loading a workflow, and initiating a text message to a mobile device of a driver of the carrier vehicle, and software executing on the server receiving at least one text message from the driver of the carrier vehicle indicative of a confirmation of an event. Using the system for real-time management of mobile resources of Viegers would allow a more efficient use of resources in the terminal.
Regarding claim 3, Irwin discloses the system of Claim 1, further comprising generating, via the one or more processors, a check-in instance (see Irwin, para [0076], wherein on arrival at the destination location, the driver can trigger a "no-touch" automated check-in process, simply by texting the code for "Arrived at Destination" to the system. In some embodiments, the system requires the driver to text a location identifier to validate arrival).
Regarding claim 4, Irwin discloses the system of Claim 3, wherein the check-in instance includes messages related to the check-in instance (see Irwin, para [0027], wherein a software executing on the server processing the data indicative of the carrier vehicle arriving at the location and the text messages from the driver).
Regarding claim 5, Irwin discloses the system of Claim 3, further comprising generating, via the one or more processors, graphics, text, audio, or video, related to the check-in instance (see Irwin, para [0037], wherein the method also includes steps of prompting, via a text or voice message to the mobile device of the driver).
Regarding claim 7, Irwin discloses the system of Claim 1, further comprising transmitting a notification to the crane client device to indicate to a crane operator that the message was received (see Irwin, para [0035], wherein the method further includes a step of initiating a text message to the mobile device of the driver prompting the driver to confirm that the carrier vehicle has arrived at the location, and/or prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle is loaded, receiving a responsive text message from the mobile device of the driver indicative of the carrier vehicle being loaded).
Regarding claim 8, Irwin discloses the system of Claim 7, wherein the notification is text, audio, video, or haptic (see Irwin, abstract).
Regarding claim 10, Irwin discloses the system of Claim 1, wherein the geofence is a set of coordinates along the perimeter of a facility, the truck spot, or a portion thereof (see Irwin, para [0098], wherein the trailer and shipment (e.g., in transit, parked, etc.)).
Regarding claims 11-20, claims 11-20 rejected based upon the same rationale as the rejection of claims 1-10, respectively, since they are the method claims corresponding to the system claims.
Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. Pub. No. 2020/0349496) (hereinafter Irwin et al.), in view of Banzhaf et al. (U.S. Pub. No. 2018/0253101) (hereinafter Banzhaf et al.), and further in view of Viegers et al. (U.S. Pub. No. 2007/0149184) (hereinafter Viegers et al.), and further in view of Myers et al. (U.S. Pub. No. 2017/0132547) (hereinafter Myers et al.).
Regarding claim 2, Irwin discloses the system of Claim 1.
Irwin et al., Banzhaf et al., and Viegers et al. combined fail to explicitly disclose wherein the one or more processors correlate the coordinates of the truck client device against the coordinates of the geofence.
Analogous art Myers et al. discloses correlate the coordinates of the truck client device against the coordinates of the geofence (see Myers, para [0076], wherein the geographic location of the truck driver is tracked and known (via the truck driver device). Points of interest in proximity to the truck driver location are computed. Geo-fencing compares the truck driver location to the locations associated with the corresponding points of interest of the created list. Any position of the load that meets the proximity criteria of the virtual perimeter of the geo-fence is sent in a notification to the truck driver. The notification can include multiple points of interest that meet the proximity criteria of the geo-fence; and para [0038], wherein utilizing proximity as the criteria, the proximity relative to a position of the load can be determined according to geo-fencing. A geo-fence is a predefined virtual perimeter (e.g., within a two-mile radius of a position of the load) of a physical geographic area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Irwin et al., regarding the system for checking in and monitoring transportation assets, to have included correlate the coordinates of the truck client device against the coordinates of the geofence because it would have improved the accuracy of the tracking data. Irwin discloses the trailer tracker device may also reconfigure in response to entering or leaving a geofence. Using the dynamically identifying loads for a trucker of Myers would improve the fleet management operation.
Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. Pub. No. 2020/0349496) (hereinafter Irwin et al.), in view of Banzhaf et al. (U.S. Pub. No. 2018/0253101) (hereinafter Banzhaf et al.), and further in view of Viegers et al. (U.S. Pub. No. 2007/0149184) (hereinafter Viegers et al.), and further in view of Ben-Alexander et al. (U.S. Pub. No. 2015/0006430) (hereinafter Ben-Alexander et al.).
Regarding claim 6, Irwin discloses the method of Claim 1.
Irwin et al., Banzhaf et al., and Viegers et al. combined fail to explicitly disclose further comprising receiving truck characteristics, including a truck color, a truck ID, or a chassis ID.
Analogous art Ben-Alexander et al. discloses the truck characteristics include a truck ID (see Ben-Alexander, para [0109], wherein truck identifier (e.g., license plate number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Irwin et al., regarding the system for checking in and monitoring transportation assets, to have included the truck characteristics include a truck ID because it would have improved the accuracy of the tracking data. Irwin discloses a software executing on the server receiving data indicative of a carrier vehicle and a shipment, generating and/or loading a workflow, and initiating a text message to a mobile device of a driver of the carrier vehicle, and software executing on the server receiving at least one text message from the driver of the carrier vehicle indicative of a confirmation of an event. Using the terminal resources and traffic flow management of Ben-Alexander would allow a more efficient use of resources in the terminal.
Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. Pub. No. 2020/0349496) (hereinafter Irwin et al.), in view of Banzhaf et al. (U.S. Pub. No. 2018/0253101) (hereinafter Banzhaf et al.), and further in view of Viegers et al. (U.S. Pub. No. 2007/0149184) (hereinafter Viegers et al.), and further in view of Awad et al. (U.S. Pub. No. 2013/0103750) (hereinafter Awad et al.).
Regarding claim 9, Irwin discloses the system of Claim 1, wherein the message received from the truck client device, as set forth above.
Irwin et al., Banzhaf et al., and Viegers et al. combined fail to explicitly disclose includes one or more fields related to characteristics of the truck.
Analogous art Awad et al. discloses one or more fields related to characteristics of the truck (see Awad, para [0033], wherein vehicle attributes may include information about the vehicle such as chassis, cab, axles, suspension, road wheels, engine, drivetrain and electrical systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Irwin et al., regarding the system for checking in and monitoring transportation assets, to have included one or more fields related to characteristics of the truck because it would have improved the accuracy of the tracking data. Irwin discloses a software executing on the server receiving data indicative of a carrier vehicle and a shipment, generating and/or loading a workflow, and initiating a text message to a mobile device of a driver of the carrier vehicle, and software executing on the server receiving at least one text message from the driver of the carrier vehicle indicative of a confirmation of an event. Using the interactive platform for the trucking industry of Awad would allow a more efficient use of resources in the terminal.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 20080084333; US Pub No. 2005/0278063; US Pub No. 2004/0077347; US Pub No. 2010/0039319; US Pub No. 2008/0111693; US Pub No. 2003/0233190; US Pub No. 2014/0072398; US Pub No. 2003/0191555; US Pub No. 2010/0021272; US Pub No. 2020/0143312; US Pub No. 2017/0241788; US Pub No. 2015/0161697; US Pub. 2017/0132547; US Pub No. 2009/0299792; US Pub No. 2012/0130823; US Pub No. 2017/0178104; US Pub No. 2005/0144127; US Pub. 2012/0209787; US Pub No. 2006/0282284; US Pat No. 8,812,029; US Pat No. 4,974,215; US Pub No. 2002/0130065; US Pub. 2006/0251498; US Pat. 6,801,901; US Pub. 2013/0173358; US Pub No. 2008/0231446; US Pub No. 2010/0088163; US Pub. 2006/0136237; US Pub No. 2015/0088708; US Pub No. 2004/0125985; US Pub No. 2018/0170720; US Pub No. 2013/0278442; Thomas Higgins, Maged Dessouky, and Randolph Hall (Port Operations: A Review of Practices, University of Southern California, December 31, 1998), Chi-Kong Chan, Harry K. H. Chow, Alex K. S. Ng, Henry C. B. Chan, and Vincent T. Y. Ng (An RFID Case Study for Air Cargo Supply Chain Management, International MultiConference of Engineers and CS 2012 Vol I), Mohamed Nezar Abourraja, Mustapha Oudani, Mohamed Yassine Samiri, Dalila Boudebous, Abdelaziz El Fazziki, Mehdi Najib, Abdelhadi Bouain, and Naoufal Rouky (A Multi-Agent Based Simulation Model for Rail Transshipment: An Engineering Approach for Gantry Crane Scheduling, Digital Object Identifier 10.1109/ACCESS.2017.2713246)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        9/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Geo-fence - Wikipedia